Mr, Justice Wole
delivered the opinion of the court.
This was a prosecution for carrying a prohibited weapon, namely, a revolver. The court found the defendant guilty. There are two assignments of error, but they are each equivalent to saying that the court weighed the 'evidence erroneously. 'The appellant begins his brief by' saying that this was not a case of, conflict in -the evidence, but we feel bound to bold that it was.
There was no doubt that at a certain moment and in the Municipal Theatre the defendant was in possession of a *95pistol. There was some conflict in the evidence of whether he turned the pistol over to the person in charge of the café or whether the police took it from him. The difference we And to be unimportant. Some of the -witnesses gave evidence tending- to show that there was a struggle between the defendant and another person and that the defendant then took the revolver away from such other person and turned it over as stated. Part of this testimony came from statements made by the defendant himself. On the other hand, there was a conflict in the testimony and the court had a right to believe, among other things, that the defendant became enraged over the detention of his hat; went out to his automobile; got his pistol and came back with it. Further than this the court had the right, once the defendant vras shown positively to be in possession of the pistol, not to believe the explanations of the witnesses tending to excuse the said defendant. "While the presumption of innocence is in favor of a defendant, he is bound satisfactorily to explain his conduct once he is definitely shown to be in possession of a pistol. We can not agree with the appellant that the scene shifters of the theatre are persons who merit no credit. They are like other witnesses until something occurs at the trial to shake their credibility. The whole evidence tended to show the guilt of the defendant.
The judgment appealed from will be affirmed.